Exhibit 10.20

CONSULTING AGREEMENT

SUSAN DONOHUE

 

Effective 02/04/2020 -("Effective Date"), Susan Donohue  ("Consultant") agrees
to this "Agreement" as follows by and between her individual and Bravo
Multinational Incorporated (BRVO):




1. Services and Payment. Consultant agrees to undertake and complete the
Services (as defined in Exhibit A) in accordance with and on the schedule
specified in Exhibit A. As the only consideration due Consultant regarding the
subject matter of this Agreement, Company will pay Consultant in accordance with
Exhibit A.

 

2. Ownership; Rights; Proprietary Information; Publicity.

 

2.1. Company shall own all right, title and interest (including patent rights,
copyrights, trade secret rights, mask work rights, trademark rights, sui generis
database rights and all other rights of any sort throughout the world) relating
to any and all inventions (whether or not patentable), works of authorship, mask
works, designations, designs, know-how, ideas and information made or conceived
or reduced to practice, in whole or in part, by Consultant in connection with
Services or any Proprietary Information (as defined below) (collectively,
Inventions") and Consultant will promptly disclose and provide all Inventions to
Company. All Inventions are works made for hire to the extent allowed by law. In
addition, if any Invention does not qualify as a work made for hire, Consultant
hereby makes all assignments necessary to accomplish the foregoing ownership.
Consultant shall further assist Company, at Company's expense, to further
evidence, record and perfect such assignments, and to perfect, obtain, maintain,
enforce, and defend any rights assigned. Consultant hereby irrevocably
designates and appoints Company and its agents as attorneys-in-fact to act for
and in Consultant's behalf to execute and file any document and to do all other
lawfully permitted acts to further the foregoing with the same legal force and
effect as if executed by Consultant.

1

 

2.2. Consultant agrees that all Inventions and all other business, technical and
financial information (including, without limitation, the identity of and
information relating to customers or employees) Consultant develops, learns or
obtains in connection with Services or that are received by or for Company in
confidence, constitute "Proprietary Information." Consultant will hold in
confidence and not disclose or, except in performing the Services, use any
Proprietary Information. However, Consultant shall not be obligated under this
paragraph with respect to information Consultant can document is or becomes
readily publicly available without restriction through no fault of Consultant.
Upon termination and as otherwise requested by Company, Consultant will promptly
return to Company all items and copies containing or embodying Proprietary
Information, except that Consultant may keep its personal copies of its
compensation records and this Agreement. Consultant also recognizes and agrees
that Consultant has no expectation of privacy with respect to Company's
telecommunications, networking or information processing systems (including,
without limitation, stored computer files, e-mail messages and voice messages)
and that Consultant's activity, and any files or messages, on or using any of
those systems may be monitored at any time without notice.  Consultant further
agrees that any property situated on the Company's premises and owned, leased or
otherwise possessed by the Company, including computers, computer files, email,
voicemail, storage media, filing cabinets or other work areas, is subject to
inspection by Company personnel at anytime with or without notice.

 

2.3. As additional protection for Proprietary Information, Consultant agrees
that during the period over which it is (or is supposed to be) providing
Services (i) and for one year thereafter, Consultant will not encourage or
solicit any employee or consultant of Company to leave Company for any reason,
and (ii) Consultant will not engage in any activity that is in any way
competitive with the business or demonstrably anticipated business of Company,
and Consultant will not assist any other person or organization in competing or
in preparing to compete with any business or demonstrably anticipated business
of Company.

 

2.4. To the extent allowed by law, Section 2.1 and any license to Company
hereunder includes all rights of paternity, integrity, disclosure and withdrawal
and any other rights that may be known as or referred to as "moral rights,"
"artist's rights," "droit moral," or the like.  Furthermore, Consultant agrees
that notwithstanding any rights of publicity, privacy or otherwise (whether or
not statutory) anywhere in the world and without any further compensation,
Company may and is hereby authorized to use Consultant's name in connection with
promotion of its business, products and services and to allow others to do so.
To the extent any of the foregoing is ineffective under applicable law,
Consultant hereby provides any and all ratifications and consents necessary to
accomplish the purposes of the foregoing to the extent possible. Consultant will
confirm any such ratifications and consents from time to time as requested by
Company.

 

2.5. If any part of the Services or Inventions is based on, incorporates, or is
an improvement or derivative of, or cannot be reasonably and fully made, used,
reproduced, distributed or otherwise exploited without using or violating
technology or intellectual property rights owned or licensed by Consultant and
not assigned hereunder, Consultant hereby grants Company and its successors a
perpetual, irrevocable, worldwide royalty-free, nonexclusive, sub-licensable
right and license to exploit and exercise all such technology and intellectual
property rights in support of Company's exercise or exploitation of the
Services, Inventions, other work performed hereunder, or any assigned rights
(including any modifications, improvements and derivatives of any of them).

 

2



3. Warranty. Consultant warrants that: (i) the Services will be performed in a
professional and workmanlike manner and that none of such Services or any part
of this Agreement is or will be inconsistent with any obligation Consultant may
have to others; (ii) all work under this Agreement shall be Consultant's
original work and none of the Services or Inventions or any development, use,
production, distribution or exploitation thereof will infringe, misappropriate
or violate any intellectual property or other right of any person or entity
(including, without limitation, Consultant); (iii) Consultant has the full right
to provide the Company with the assignments and rights provided for herein; (iv)
Consultant shall comply with all applicable laws and Company safety rules in the
course of performing the Services and (v) if Consultant's work requires a
license, Consultant has obtained that license and the license is in full force
and effect.

 

4. Termination. If either party materially breaches a material provision of this
Agreement, the other party may terminate this Agreement upon five (5) days
written notice unless the breach is cured within the notice period. Company also
may terminate this Agreement at any time, with or without cause, upon ten (10)
days' notice, but, if (and only if) without cause, Company shall upon
termination pay Consultant all unpaid and undisputed amounts due for Services
completed prior to notice of termination. Sections 2 (subject to the limitations
on Section 2.3 stated therein) through 8 of this Agreement and any remedies for
breach of this Agreement shall survive any termination or expiration. Company
may communicate such obligations to any other (or potential) client or employer
of Consultant (See Exhibit A).

 

4a. Term. The agreement shall be for three years from the date first written,
ending 02/02/2023 (See Exhibit A).

 

5. Relationship of the Parties. Notwithstanding any provision hereof, for all
purposes of this Agreement each party shall be and act as an independent
contractor and not a partner, joint venture, or agent of the other and shall not
bind nor attempt to bind the other to any contract.  Consultant is an
independent contractor and is solely responsible for all taxes, withholdings,
and other statutory or contractual obligations of any sort, including, but not
limited to, workers' compensation insurance. Consultant agrees to indemnify,
defend and save Company harmless from any and all claims and threatened claims
by any third party, including employees of either party, arising out of, under
or in connection with:

 

5.1. The death or bodily injury of any third party, including any agent,
employee, customer, business invitee or business visitor of Company but only to
the extent caused or contributed to by Consultant, or the damage, loss or
destruction of any tangible personal or real property but only to the extent
caused or contributed to by the Consultant; or

 

3



5.2. An act or omission of Consultant in its capacity as an employer of a person
and arising out of or relating to: (i) federal, state or other laws or
regulations for the protection of persons who are members of a protected class
or category or persons, (ii) sexual discrimination or harassment, (iii) work
related injury or death, (iv) accrued employees benefits and (v) any other
aspect of the employment or contractual relationship or its termination
(including claims for breach of an express or implied contract of employment)
and which, with respect to each of the clauses (i) through (v) arose when the
person asserting the claim, demand, charge, action or other proceeding was or
purported to be an employee or independent contractor of Consultant.

 

6. Assignment. This Agreement and the services contemplated hereunder are
personal to Consultant and Consultant shall not have the right or ability to
assign, transfer, or subcontract any obligations under this Agreement without
the written consent of Company. Any attempt to do so shall be void.

 

7. Notice. All notices under this Agreement shall be in writing, and shall be
deemed given when personally delivered, sent by confirmed telecopy or other
electronic means, or three (3) days after being sent by prepaid certified or
registered U.S. mail to the address of the party to be noticed as set forth
herein or such other address as such party last provided to the other by written
notice.

 

8. Miscellaneous. The failure of either party to enforce its rights under this
Agreement at any time for any period shall not be construed as a waiver of such
rights. No changes or modifications or waivers to this Agreement will be
effective unless in writing and signed by both parties. In the event that any
provision of this Agreement shall be determined to be illegal or unenforceable,
that provision will be limited or eliminated to the minimum extent necessary so
that this Agreement shall otherwise remain in full force and effect and
enforceable. This Agreement shall be governed by and construed in accordance
with the laws of the state of Delaware without regard to the conflicts of laws
provisions thereof. Any legal action or proceeding relating to this Agreement
shall be brought exclusively in the state or federal courts located in the State
of Delaware and each party consents to the jurisdiction thereof. In any action
or proceeding to enforce rights under this Agreement, the prevailing party will
be entitled to recover costs and attorneys' fees. Headings herein are for
convenience of reference only and shall in no way affect interpretation of the
Agreement. Any breach or threatened breach of  Sections 2,3 or 6 this Agreement
will cause irreparable harm to the Company for which damages would not be an
adequate remedy, and, therefore, the Company is entitled to injunctive relief
with respect thereto (without the necessity of posting any bond) in addition to
any other remedies. This Agreement constitutes the complete and exclusive
agreement between the parties concerning its subject matter and supersedes all
prior or contemporaneous agreements or understandings, written or oral,
concerning the subject matter described herein.

 

4



9.Expense reimbursement. Limited to required, reasonable telephone expenses,
coach class (or equivalent) transportation, lodging and meals that have been
authorized in writing by Company in advance; payable 30 days after receipt of
itemized invoice.

 

Agreed to by and between all parties on this date, February 4, 2020.

 

/s/Susan Donohue

__________________________

Susan Donohue, Individual




By: Bravo Multinational Incorporated

/s/ Merle Ferguson

 Merle Ferguson, Chairman / President

 

5



EXHIBIT A

 

Services & Fees

 

Services: Bookkeeping, Vetting Fundraising, etc. as requested/required.

 

Term: "The term will continue until the Services are completed or the Agreement
is terminated under Section 4 and 4a, whichever occurs first."

 

Fees: 500,000 shares Preferred ‘A’ shares, par value $0.0001 in total for the
three year term of the agreement.

 

6

